Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Randy Gean Williams appeals the district court’s order denying relief on his motion seeking a reduction of his sentence, pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm. See United States v. Williams, No. 2:99-cr-00116-AWA-2 (E.D.Va. May 30, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.